Citation Nr: 1541371	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-02 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for chronic fatigue syndrome, to include as due to undiagnosed illness.  

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a gynecological disability.  

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for allergic/vasomotor rhinitis or sinusitis, to include as due to asbestos exposure.  

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bronchial condition, to include as due to asbestos exposure.  

5.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for constipation, to include as secondary to medications prescribed to treat service-connected disabilities.  
6.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbosacral strain and/or left shoulder strain.  

7.  Entitlement to service connection for a colon disorder, to include constipation, including as secondary to required medications for service-connected disability.  

8.  Entitlement to service connection for a ganglion cyst of the left knee.  

9.  Entitlement to service connection for a left ankle disability, status post open reduction internal fixation (ORIF), secondary to service-connected lumbosacral strain.  

10.  Entitlement to an increased rating for lumbosacral strain, currently rated as 10 percent disabling.  

11.  Entitlement to an increased rating for ganglion cysts of the left wrist and right hand, status post excision with scars, currently rated as 10 percent disabling.  

12.  Entitlement to a 30 percent rating for migraine headaches, prior to June 4, 2014.  

13.  Entitlement to an initial compensable rating for hemorrhoids, prior to December 1, 2011, and in excess of 10 percent thereafter.  

14.  Entitlement to a temporary total disability rating for convalescence following left ankle surgery.  

15.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The Veteran served on active duty from August 1987 to July 1997.  In addition, she had periods of active duty for training (ACDUTRA).  

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2008, September 2010, February 2011, and June 2014 decisions of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

Initially, the Board notes that a July 1999 denied service connection for the claims sought to be reopened based on a finding that the claims were not well-grounded.  A request for readjudication was not filed by the claimant, and a motion was not made by the Secretary, within 2 years after the date of the enactment of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099, (Nov. 9, 2000).  As such, readjudication of the claims is not warranted.  

Next, the Board notes that the July 1999 rating decision reflects that entitlement to service connection was denied for cervical strain with neck and shoulder strain.  The evidence, to include not only the November 2011 rating decision reflecting service connection was granted for left shoulder strain but also the Veteran's testimony and a May 2015 statement from a fellow service member, reasonably raises secondary service connection with respect to entitlement to service connection for a cervical spine disability.  As such, the claim has been recharacterized to comport with the evidence.  

In addition, a September 2010 rating decision reflects that the evaluation of status post ganglion cysts removal from the left wrist and right ring finger with scars, was increased to 10 percent.  As the increase does not represent a complete grant of the benefits sought, the issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In addition, the September 2010 rating decision reflects the evaluation of migraine headaches was increased to 10 percent, and in June 2014, increased to 30 percent, effective June 4, 2014.  At the hearing, the Veteran clarified that she was not appealing the 30 percent evaluation assigned and was only appealing the date from which the 30 percent rating was assigned.  As such, the issue has been recharacterized as reflected above.  

In July 2014, the Veteran revoked the power of attorney of record in favor of Texas Veterans Commission.  

In May 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The Board notes that entitlement to a TDIU was denied in a May 2015 rating decision.  The Veteran raised the issue anew at the hearing.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim for a TDIU is part of an increased rating claim when such is raised by the record.  As such, the issue is listed on the title page.  

The Board notes that service connection for hemorrhoids was granted in a February 2011 rating decision and an initial noncompensable rating was assigned.  Although the rating was increased to 10 percent in a July 2012 rating decision, and there was testimony at the hearing before the undersigned in that respect, the Veteran's December 2011 correspondence is reasonably construed as a notice of disagreement with the initial rating assigned.  The filing of a NOD confers jurisdiction on the Board, and the next step is for the agency of original jurisdiction (AOJ) to issue a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Thus, the issue has been recharacterized as reflected on the title page.  

In July 2015, the Veteran filed a claim for PTSD.  The claim has not been adjudicated by the AOJ and thus, the Board does not have jurisdiction over the claim.  As such, it is referred to the AOJ for appropriate action.  

The issues of whether new and material evidence has been presented to reopen claims of entitlement to service connection for chronic fatigue syndrome, a gynecological disability, a bronchial disorder, and rhinitis/sinusitis, along with the issues of entitlement to service connection for a cervical spine disability, a colon disorder, to include constipation, a ganglion cyst of the left knee, and a left ankle disability, as well as an initial higher ratings for hemorrhoids, and increased rating claims for lumbosacral strain, residuals of an excision of a ganglion cyst of the left wrist and right hand status post removal with scars, and entitlement to a 30 percent rating for migraines, prior to June 4, 2014, together with the issues of entitlement to a temporary total evaluation following left ankle surgery and a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed July 1999 rating decision, service connection for a cervical spine disability was denied based on the AOJ's finding that the evidence did not show a cervical spine disability in service. 

2.  Evidence received since the July 1999 rating decision was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim of service connection for a cervical spine disability.  

3.  In an unappealed July 1999 rating decision, service connection for constipation was denied because the evidence did not show a diagnosis of constipation.  

4.  Evidence received since the July 1999 rating decision was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim of service connection for constipation.  


CONCLUSIONS OF LAW

1.  The July 1999 rating decision, which denied the Veteran's claim of service connection for a cervical spine disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2.  The criteria for reopening the claim of entitlement to service connection for a cervical spine disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The July 1999 rating decision, which denied the Veteran's claim of service connection for constipation, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

4.  The criteria for reopening the claim of entitlement to service connection for constipation have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

When VA has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104 (West 2014).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

Evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

I.  Cervical Spine

Service connection for a cervical spine disability was denied in a July 1999 rating decision.  At the time of the prior rating decision, the record included service treatment records, statements from the Veteran, and post-service medical records.  The evidence was reviewed and service connection for a cervical spine disability was denied based on the RO's determination that the evidence did not show a chronic cervical spine disability during service.

Because the Veteran did not submit a NOD to the July 1999 rating decision, the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Additionally, no new and material evidence pertinent to the claim was constructively or physically of record within one year of the July 1999 determination.  38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Evidence associated with the file since the RO's July 1999 rating decision includes the Veteran's testimony to the effect that she has had neck pain ever since her neck was injured in a motor vehicle accident during service, and that the notation of osteoarthritis in treatment records pertains to her neck.  In addition, she stated that although not specifically noted, when she had physical therapy for her service-connected back disability, it also involved her neck.  Further, in a May 2015 statement, J. G. stated that she was stationed with the Veteran from 1993 to 1994 during service, and noted that the Veteran complained of both neck and back pain during that time period.  

When considered with previous evidence of record, to include the documented neck injury following a motor vehicle accident during service in 1992, the Board finds the evidence added to the record since the July 1999 rating decision raises a reasonable possibility of substantiating the claim of service connection for a cervical spine disability.  As such, the evidence is new and material and the claim is reopened.  The underlying claim is addressed in the remand below.

II.  Constipation

Service connection for constipation with delayed bowel movements was denied in a July 1999 rating decision.  At the time of the prior rating decision, the record included service treatment records, statements from the Veteran, and post-service medical records.  The evidence was reviewed and service connection for constipation was denied based on the RO's determination that the evidence did not show a clinical diagnosis of the condition.  

Because the Veteran did not submit a notice of disagreement (NOD) to the July 1999 rating decision, the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Additionally, no new and material evidence pertinent to the claim was constructively or physically of record within one year of the July 1999 determination.  38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Evidence associated with the file since the RO's July 1999 rating decision includes a March 2012 VA treatment record in Virtual VA showing she is prescribed a stool softener.  In addition, the Veteran testified that he has constipation secondary to medications prescribed for service-connected disability.  

The Board finds the evidence added to the record since the July 1999 rating decision raises a reasonable possibility of substantiating the claim of service connection for constipation.  As such, the evidence is new and material and the claim is reopened.  The underlying claim is addressed in the remand below.


ORDER

New and material evidence having been received, the claim of service connection for a cervical spine disability is reopened.  

New and material evidence having been received, the claim of service connection for constipation, is reopened.  


REMAND

An application dated in October 2010 reflects that the Veteran applied for VA Vocational Rehabilitation.  It does not appear that the Veteran's vocational rehabilitation folder has been obtained and associated with the file.  It has been held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  A copy of the Veteran's vocational rehabilitation folder, if available, is to be obtained for consideration on appeal.  

In addition, a May 2014 VA treatment record notes that the Veteran had not worked since a back injury in December 2013; she was encouraged to file for disability benefits with the Social Security Administration (SSA).  In view of this information, there may be SSA records potentially relevant to the Veteran's claims.  On remand, any relevant SSA records should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

At the hearing, the Veteran stated that she was treated with medication for pain at the Beaumont VA Outpatient Clinic in Beaumont, Texas, and noted having had recent physical therapy via VA at the Medical Center of Southeast Texas, in Port Arthur, Texas, to include for back pain.  In addition, she stated that she had a VA sleep study in association with fatigue and insomnia in March 2015 and records reflect she reported receiving a "CPAP" machine in July 2015.  These records do not appear to be associated with the Veteran's claims file.  On remand, they should be obtained.

The Veteran testified that her medications for migraines was changed in approximately August 2012 because she was not getting relief from her previous medications.  The Veteran testified that she believes the increase to 30 percent for her migraine headaches is warranted as of August 2012.  The Veteran testified that the change is documented in her My HealtheVet online personal health record.  On remand, complete treatment records must be obtained.  

Additionally, the Veteran seeks to reopen claims of entitlement to service connection for a bronchial disability and rhinitis/sinusitis, to include as a result of asbestos exposure during service.  

At the hearing the Veteran noted chronic obstructive pulmonary disease (COPD), that she coughs up phlegm every day, and loses her voice.  In addition, she testified to having been a member of a lagging team during both ACDUTRA and while on active duty, aboard the USS CANOPUS.  She added that she was assigned to the asbestos medical surveillance program on August 15, 1990, and had onset of respiratory symptoms during service, and has had symptoms ever since.  

Service personnel records reflect periods of ACDUTRA, to include from September 12, 1984 to December 15, 1984, and from July 15, 1987 to July 26, 1987.  In addition, the records reflect service aboard the USS CANOPUS from October 1, 1986 to September 30, 1987, and from February 1993 to September 1994.  On remand verification of all periods of active duty, ACDUTRA, or INACDUTRA must be documented in the file, and the AOJ must develop this case for service connection based on in-service asbestos exposure.  

In addition, although the November 2010 VA examination report notes that the Veteran's bronchitis with one episode per year is not caused by or related to treatment of bronchitis and acute pneumonia during service, an opinion with respect to whether a respiratory disability is related to asbestos exposure was not provided.  Therefore, the Board finds that the November 2010 VA examination to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  As such, a remand is necessary to afford the Veteran a new examination that addresses the issue of service connection for a respiratory disorder, to include as a result of asbestos exposure.  

In addition, the Veteran stated that her back disability is worse since the June 2014 VA examination.  In that respect, the examination report notes use of a cane for ambulation.  At the hearing, however, the Veteran noted use of a wheelchair due to limited ambulation, frequent falls, and increased pain.  In view of the evidence and the Veteran's assertions, the Veteran should be afforded a VA examination with respect to the current nature and severity of her lumbosacral strain, to include any associated neurologic impairment, such as sciatica, noted in an October 2013 private record.  

In addition, the Veteran testified to having pain and numbness in the area of her left wrist in the area where a service-connected ganglion cyst was excised.  She added that her prior VA primary care physician, Dr. O, said that it was probably nerve damage associated with the excision.  Although the Veteran was afforded a VA scar examination in June 2014, in view of the Veteran's testimony, there is an indication that the service-connected disability may have become worse, and an opinion is needed as to the likelihood that any residual neurologic impairment in the left wrist is associated with the ganglion cyst removal.  In addition, and although a November 2010 VA examination report notes no ganglion cyst on the Veteran's left knee, in view of the Veteran's testimony at the hearing, to include that her current ganglion cysts on the left knee had its onset during service, an opinion should be obtained as to the nature and etiology of any ganglion cyst on the left knee.  As such, the Veteran should be scheduled for a VA examination with respect to the nature and etiology and/or severity of ganglion cysts and/or residuals of the left wrist and left knee.  

With respect to a cervical spine disability, the Veteran testified that she has arthritis in her cervical spine, and that she has had neck pain ever since a neck injury sustained in a motor vehicle accident during service.  She further stated that although not specifically noted, whenever she had physical therapy for her back, it also involved her neck.  Further, in a May 2015 statement, J. G. stated that she was stationed with the Veteran from 1993 to 1994 during service, and noted that the Veteran complained of neck, shoulder, and back pain during that time period.  The Board notes that service records document a motor vehicle accident in 1992 along with treatment for cervical strain, and the record raises the issue of service connection secondary to service-connected disabilities of the shoulder and lumbar spine.  As such, the Veteran should be afforded a VA examination with respect to a cervical spine disability.  

In addition, the Veteran seeks service connection for a colon disorder, to include constipation, including as secondary to required medications for service-connected disability.  A March 2012 VA treatment record in Virtual VA shows she is prescribed a stool softener.  In view of the evidence and the Veteran's testimony, she should be afforded a VA examination with respect to a colon condition, to include constipation.  

Further, the Veteran seeks service connection for a left ankle disability secondary to service-connected lumbosacral strain.  The Board notes that although the VA opinion provided in the June 2014 examination report is that the left ankle disability is not related to the lumbar spine disability, a determination with respect to that issue, as well as the issues of whether new and material evidence has been presented to reopen claims of entitlement to service connection for chronic fatigue syndrome and insomnia, and for a gynecological disability, are deferred pending the additional development.  

The record raises the issue of a TDIU.  The resolution of the remanded issues could have an impact upon the Veteran's claim for TDIU.  Thus, the issues are inextricably intertwined and a Board determination on the TDIU claim is not warranted until development and adjudication is completed regarding the Veteran's increased rating claims and service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

In addition, the issue of entitlement to a temporary total evaluation based on the need for convalescence following left ankle surgery is inextricably intertwined with the issue of entitlement to service connection for a left ankle disability and a Board determination on the temporary total evaluation is not warranted until development and adjudication is completed regarding the Veteran's service connection claim for a left ankle disability.  Id.  

Finally, as noted in the introduction, the record reflects that the Veteran filed a NOD in December 2011 with the initial rating assigned for hemorrhoids in a February 2011 rating decision.  A SOC pertaining to the initial ratings assigned for hemorrhoids is not associated with the record.  See Manlincon, 12 Vet. App. at 238; Holland, 10 Vet. App. at 436.

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC regarding the initial ratings assigned for hemorrhoids.  The issue is to be certified to the Board only if a timely substantive appeal is received.

2.  Contact the appropriate repository and attempt to obtain VA Vocational Rehabilitation records for the Veteran, and associate them with the file.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Verify through the appropriate agencies the specific dates of ACDUTRA or INACDUTRA.  All efforts to obtain these records should be fully documented in the file.  

4.  Contact the National Personnel records Center (NPRC), or any other appropriate service department offices, and request that a search be conducted for any evidence of possible asbestos exposure during the Veteran's period of service aboard the USS CANOPUS during both active duty and periods of ACDTURA.  If more details are required to conduct such search, the Veteran should be asked to provide the necessary information.  The results of such request, whether successful or unsuccessful, should be documented in the file, and the Veteran informed of any negative results.  

5.  Contact the Veteran and obtain information regarding any disability compensation award from the Social Security Administration (SSA).  Thereafter, request the Veteran's records from SSA as appropriate.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

6.  Obtain complete VA treatment records including those from Dr. O. noting nerve damage in the area of the ganglion cyst removal on the left wrist, along with records associated with a sleep study in March 2015, treatment of allergies, and reflecting the prescribed medication for migraines, prior to June 2014, as well as treatment records from the Medical Center of Southeast Texas, in Port Arthur, Texas.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

The Veteran should be informed that she should submit copies of any records contained in her online personal health record that she feels are relevant to her claims, and particularly with respect to entitlement to a 30 percent rating for migraines, prior to June 4, 2014.  

7.  After completion of the above, schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

All findings in association with the service-connected lumbosacral strain should be reported in detail, to include the impact on occupational functioning.  

If the examiner identifies any increase in the degree of impairment during the relevant period, an opinion as to the date or dates of increase should be provided, to the extent possible.

In addition, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified cervical spine disability had its onset during service, or within year after separation, or is otherwise related to her active service, or is caused by or aggravated by her service-connected lumbar spine disability and/or shoulder disability.  

If the cervical spine disability is found to have been aggravated by the service-connected lumbar spine or shoulder disability, the examiner must attempt to determine a baseline level of severity of the cervical spine disability prior to aggravation by the service-connected lumbar spine or shoulder disability.

A rationale for all opinions expressed should be provided.  

8.  After completion of the above, schedule the Veteran for a cyst examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

All findings should be reported in detail, to include whether there is residual nerve damage in the left wrist as a result of the ganglion cyst removal.  In addition, the examiner should specifically document the presence or absence of a left knee ganglion cyst, to include with photographs.  

If a ganglion cyst on the left knee is present, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a ganglion cyst of the left knee is related to the Veteran's military service.  

9.  After completion of the above, schedule the Veteran for a colon examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that required medication(s) prescribed for the Veteran's service-connected disability or disabilities causes or aggravates a colon condition, to include constipation.  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation is found, the examiner must attempt to determine a baseline level of severity of the colon condition prior to aggravation by the service-connected disability and/or by required medications for service-connected disability.

A rationale for all opinions expressed should be provided.  

10.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


